DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the amendment recites beamforming being included, but then specifies what the “beaming” comprises. It is unclear if these are two separate specific elements of the processing step, and if they are, they need to be delineated. Regarding the amendment to claim 12, it is unclear what a “parameterized delay function” specifically limits the step of the layered model from claim 1. Any layered model would at least be “parameterized” in some fashion (having parameters). Regarding newly added claims 21-23, the correction steps need to recite how the delay or path is utilized within some “parameterized” functionality to complete the step of the method. Regarding claim 23, elements α and β recite that they are “estimated parameters to minimize a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 8, 11-12, and 21-23, and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandru (US 6,089,096) in view of Johnson et al (US 2006/0287596). 

Regarding claims 1-2, 11-12 and 21-23, Alexandru discloses and teaches method for interrogation by a non-rectangular array of ultrasonic elements for including 2d array transmission with said non-rectangular array, reception of signals from echoes reflected by an object in the field-of-view and processing the received echoes for scan line generation. Alexandru additionally discloses the use of rows with a center row having a first number of elements, and a pair of rows on either side of the center row which have a different number of elements. 
Alexandru discloses all this, but fails to disclose the beamforming of an echo propagation delay based on a layered model. 
Attention is hereby directed to the teaching reference to Johnson et al which expressly and specifically discloses and teaches such beamforming including conjugate gradient-based models for setting beamformer delays and echo delays (Claims 24, 27, 0021, 0023-0027, Claims 1, 8-10, Fig 37(a-e) and associated discussion). 

With regard to claims 21-23 and 26-28, the delay function can include angle ranges for correction, and implements range-based gradients to set delay to minimize or maximize a particular difference in propagation (parabolic marching section, 0605-0608, and 0127-0136 for scalar scattering). Regarding claims 26-27, Johnson utilizes frequency modulation to encode pulses and ADC (modulation) for transmission of the signal to the target. The transmission can include delay-and-sum, and difference beamforming in order to provide signal transmission (0452-0455).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized such beamforming techniques as those incorporated by Johnson for delay, summation, and coding of excitations as is common with non-linear pathways of propagation (Circa 1999-2001) with the methods of Alexandru in order to provide for a method to interrogate a patient with a transmission wave via incident wave fields, including ultrasonic fields and measuring the reflected echoes (Abs, Johnson et al)

Regarding claims 3-4 and 7-8, Alexandru discloses and teaches the elements of the center row and pairs of elements on the pair of rows to have electrical communication with different channels, the use of more elements for the center row than the outer row(s), and the alterative wherein the center and outer rows have the same number of elements and wherein the elements of a column can be arranged to have electrical communication with the same channel (Abs, Fig 13, Col 12 line 35-Col 14 Line 40. Finally, the disclosure and methods of Alexandru teaches the setting of subsets of elements of particular rows (including center and outer sets of rows) to be in electrical communication with one-another (Abs, Fig 11-18, Col 5 Line 27-col 6 Line 55).





Claims 5, 6, 9-10, and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandru (US 6,089,096) in view of Johnson et al (US 2006/0287596) as applied to claims 1 and 4 above and in further view  Hyuga (US 2008/0045838).
Regarding claims 5-6, Alexandru in view of Johnson et al discloses all that is listed above, and includes the focusing of signals with varying lens elements (abs, fig 1), but does not specify the use of a Fresnel element/lens as the optical focus of the signal from an arbitrary portion of the first or second sub-portion of the signal.  Attention is hereby directed to the teaching reference to Hyuga which expressly discloses and teaches a method which includes Fresnel lens adaptation and integration for focus (0025-0026, 0054, 0075, 0089, 0134).
Regarding claims 9-10, Alexandru discloses all that is listed above, but fails to disclose and teach specifically that the controlling of the transmissions is based off quality considerations, the generation with a 5-level transmitter (specifically, though 5 levels is within the realm of Alexandru, 0077, 00133, 0157, 0202. 0236, 0245). Attention is hereby directed to the teaching reference to Hyuga which expressly discloses and teaches a method including controlling transmission based on quality of the intended image, generation of an image with a 5-level transmission, and delay determination by mode adjustments for non-straight line propagation (0005, 0062-0065, 0228). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hyuga with those of Alexandru in view of Johnson for the express purpose of facilitating 2d ultrasonic imaging with a non-rectangular array and interrogation (Alexandru, Fig 6a-c, Fig 13, in view of 0015, 0227m 0062-0065 of Hyuga).



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added reference to Johnson (US 2006/0287596 and 6,005,916) is being relied upon to include beamforming specifics of the instant claims and to delineate that non-linear propagation is a known concept in beamforming.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793